EVERETT, Chief Judge
(concurring):
If an accused enters a plea of guilty while under a misconception as to the punishment he might receive for the offenses to which he has pleaded guilty, then either (a) the plea should be set aside as improvident or (b) remedial action should be taken by reviewing authorities to eliminate any discrepancy between the sentence adjudged and the maximum punishment to which appellant had been advised he might be subjected.
FLETCHER, Judge (concurring in the result):
The appellant should have been advised as part of the guilty-plea inquiry that a fine could be imposed as additional permissible punishment. United States v. King, 3 M.J. 458 (C.M.A. 1977); United States v. Green, 1 M.J. 453 (C.M.A. 1976).